Exhibit 10.10

RADIOSHACK CORPORATION

AMENDED AND RESTATED TERMINATION PROTECTION PLAN

“LEVEL I”

WHEREAS, the “Board” of the “Company” (as those terms are hereinafter defined)
recognizes that the possibility of a future “Change in Control” (as hereinafter
defined) exists and that the threat or occurrence of a Change in Control could
result in significant distractions to its officers because of the uncertainties
inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company, its stockholders and the Employer to retain the services of its
officers in the event of a threat or the occurrence of a Change in Control of
the Company and to ensure their continued dedication and efforts in such event
without undue concern for their employment and personal financial security.

NOW, THEREFORE, in order to fulfill these purposes, the following is hereby
adopted.

ARTICLE I

ESTABLISHMENT OF PLAN

1.1 As of the Effective Date, the Company hereby amends and restates the
RadioShack Corporation Termination Protection Plan Level I in its entirety as
set forth in this document.

ARTICLE II

DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings for purposes of the Plan unless the context clearly
indicates otherwise.

2.1 Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
hereinafter defined) but not paid as of the Termination Date including (i) base
salary, (ii) reimbursement for reasonable and necessary expenses incurred by the
“Participant” (as hereinafter defined) on behalf of the Employer during the
period ending on the Termination Date in accordance with the Employer’s business
expense reimbursement policies, (iii) vacation pay as required by law, and
(iv) bonuses and incentive compensation (other than the “Pro Rata Bonus” (as
hereinafter defined)).

2.2 Base Amount. “Base Amount” shall mean the greater of the Participant’s
annual base salary (a) at the rate in effect on the Termination Date or (b) at
the highest rate in effect at any time during the ninety (90) day period prior
to the Change in Control, and shall include all



--------------------------------------------------------------------------------

amounts of the Participant’s base salary that are deferred under the Employer’s
qualified and non-qualified employee benefit plans.

2.3 Benefits Amount. “Benefits Amount” shall mean an amount equal to thirty
percent (30%) of the Participant’s Base Amount.

2.4 Board. “Board” shall mean the Board of Directors of the Company.

2.5 Bonus Amount. “Bonus Amount” shall mean the highest annual bonus paid or
payable to the Participant for any fiscal year in respect of the three (3) full
fiscal years ended prior to the Change in Control.

2.6 Business Day. “Business Day” shall mean a day, other than Saturday, Sunday
or other day on which commercial banks in Fort Worth, Texas are authorized or
required by applicable law to close.

2.7 Cause. The Participant’s Employer may terminate the Participant’s employment
for “Cause” if the Participant (a) has been convicted of a felony, (b) failed
substantially to perform his or her reasonably assigned duties with his or her
Employer (other than a failure resulting from his or her incapacity due to
physical or mental illness), or (c) has intentionally engaged in conduct which
is demonstrably and materially injurious to the Company and/or Employer. No act,
or failure to act, on the Participant’s part, shall be considered “intentional”
unless the Participant has acted, or failed to act, with a lack of good faith
and with a lack of reasonable belief that the Participant’s action or failure to
act was in the best interest of the Company and/or Employer.

2.8 Change in Control. “Change in Control” shall mean the occurrence during the
“Term” (as hereinafter defined) of any of the following events:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of fifteen percent (15%) or more of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.

A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or
(B) any corporation or other Person of which a majority of its voting power or
its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Subsidiary”),
(ii) the Company or its Subsidiaries, or (iii) any Person in connection with a
Non-Control Transaction (as hereinafter defined);

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board;

 

2



--------------------------------------------------------------------------------

provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Plan, be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(c) The consummation of:

(1) A merger, consolidation, reorganization or other business combination with
or into the Company or in which securities of the Company are issued, unless

(i) the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or

(iii) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, reorganization or other business
combination was maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and

(iv) A transaction described in clauses (i) through (iii) shall herein be
referred to as a “Non-Control Transaction.”

 

3



--------------------------------------------------------------------------------

(2) A complete liquidation or dissolution of the Company; or

(3) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than (i) any such sale or disposition that
results in at least fifty percent (50%) of the Company’s assets being owned by
one or more subsidiaries or (ii) a distribution to the Company’s stockholders of
the stock of a subsidiary or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities
(X) as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur, or (Y) and such Subject Person (1) within
fourteen (14) Business Days (or such greater period of time as may be determined
by action of the Board) after such Subject Person would otherwise have caused a
Change in Control (but for the operation of this clause (Y)), such Subject
Person notifies the Board that such Subject Person did so inadvertently, and
(2) within seven (7) Business Days after such notification (or such greater
period of time as may be determined by action of the Board), such Subject Person
divests itself of a sufficient number of Voting Securities so that such Subject
Person is no longer the Beneficial Owner of more than the permitted amount of
the outstanding Voting Securities.

(d) Notwithstanding anything contained in the Plan to the contrary, if the
Participant’s employment is terminated during the Term but within one (1) year
prior to a Change in Control and the Participant reasonably demonstrates that
such termination (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who effectuates a Change in Control (a “Third Party”) or (ii) otherwise occurred
in connection with, or in anticipation of, a Change in Control which actually
occurs, then for all purposes of the Plan, the date of a Change in Control with
respect to the Participant shall mean the date immediately prior to the date of
such termination of the Participant’s employment.

2.9 “Code” means the Internal Revenue Code of 1986, as amended.

2.10 Company. “Company” shall mean RadioShack Corporation and shall include its
“Successors and Assigns” (as hereinafter defined).

2.11 Disability. “Disability” shall mean a physical or mental infirmity which
impairs the Participant’s ability to substantially perform his or her duties
with his or her Employer for a period of one hundred eighty (180) consecutive
days and the Participant has not returned to his

 

4



--------------------------------------------------------------------------------

or her full time employment prior to the Termination Date as stated in the
“Notice of Termination” (as hereinafter defined).

2.12 Effective Date. “Effective Date” shall be May 18, 2006.

2.13 Eligible Emp1oyee. “Eligible Employee” shall mean any officer of the
Company on the day on which the Change in Control of the Company occurs, other
than those officers who are parties to a Termination Protection Agreement with
the Company or any Subsidiary.

2.14 Employer. “Employer” shall mean the Company or its divisions or its
“Subsidiaries” (as hereinafter defined) with whom the Eligible Employee is
employed.

2.15 Good Reason. “Good Reason” shall mean the occurrence after a Change in
Control of any of the events or conditions described in Subsections (i) and
(ii) hereof:

(i) the failure by the Employer to (A) comply with the provisions of
Section 4.2(a) or (B) pay or provide compensation or benefits pursuant to the
terms of Section 4.3, in either case, within fifteen (15) days of the date
notice of such failure is given to the Employer; and

(ii) the failure of the Company and/or the Employer to obtain an agreement from
any Successor or Assign of the Company, to assume and agree to perform the Plan,
as contemplated in Section 9.1 hereof, within thirty (30) days after the Change
in Control.

Any event or condition described in this Section 2.15(i) and (ii) which occurs
during the Term but within one (1) year prior to a Change in Control but which
the Participant reasonably demonstrates (A) was at the request of a Third Party
or (B) otherwise arose in connection with or in anticipation of a Change in
Control which actually occurs, shall constitute Good Reason for purposes of the
Plan notwithstanding that it occurred prior to the Change in Control.

2.16 Notice of Termination. Following a Change in Control, “Notice of
Termination” shall mean a notice of termination of the Participant’s employment
from the Employer which indicates the specific termination provision in the Plan
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Participant’s employment under
the provision so indicated.

2.17 Participant. “Participant” shall mean an Eligible Employee who satisfies
the requirements of Section 3.1 and who has not ceased to be a Participant
pursuant to Section 3.2.

2.18 Payroll Date. “Payroll Date” shall mean each regularly scheduled date
during Participant’s employment on which base salary payments are made and after
a Termination Date, each regularly scheduled date on which such payments would
be made if employment continued.

2.19 Plan. “Plan” shall mean the RadioShack Corporation Amended and Restated
Termination Protection Plan Level I.

 

5



--------------------------------------------------------------------------------

2.20 Pro-Rata Bonus. “Pro-Rata Bonus” shall mean the Bonus Amount multiplied by
a fraction, the numerator of which is the number of days in the Company’s fiscal
year through and including the Participant’s Termination Date and the
denominator of which is 365.

2.21 Subsidiary or Subsidiaries. “Subsidiary” or “Subsidiaries” shall mean any
corporation in which the Company owns, directly or indirectly, 50% or more of
the total voting power of the corporation’s outstanding voting securities and
any other corporation designated by the Board as a Subsidiary.

2.22 Successors and Assigns. “Successors and Assigns” as used herein shall mean
a corporation or other entity acquiring all or substantially all the assets and
business of the Company (including the Plan) whether by operation of law or
otherwise.

2.23 Term. “Term” shall mean the period of time the Plan remains effective as
provided in Section 10.1.

2.24 Termination Date. “Termination Date” shall mean in the case of the
Participant’s death, his or her date of death, in the case of Good Reason, his
or her last day of employment and in all other cases, the date specified in the
Notice of Termination; provided, however, if the Participant’s employment is
terminated by the Employer for Cause or due to Disability, the date specified in
the Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Participant; provided, further, however, that in the
case of Disability the Participant shall not have returned to the full-time
performance of his or her duties during such period of at least 30 days.

2.25 Vested Benefits. “Vested Benefits” shall mean any base salary or prior
year’s bonus or incentive compensation earned but unpaid prior to the
Termination Date (other than as a result of deferral made at the Participant’s
election) and any amounts which are or become vested or which the Participant is
otherwise entitled to under the terms of any plan, policy, practice or program
of, or any contract or agreement with, the Company or any Subsidiary, at or
subsequent to the Termination Date without regard to the performance of further
services by the Participant or the resolution of a contingency; provided that
the Plan shall in no event be deemed to modify, alter or amend the terms of any
such plan, policy, practice or program of, or any contract or agreement with,
the Company or any Subsidiary.

ARTICLE III

ELIGIBILITY

3.1 Participation. Each employee shall become a Participant in the Plan
immediately upon becoming an Eligible Employee.

3.2 Duration of Participation. A Participant shall cease to be a Participant in
the Plan if he or she ceases to be an Eligible Employee of the Employer at any
time prior to a Change in Control. A Participant entitled to receive any amounts
set forth in this Plan shall remain a Participant in the Plan until all amounts
he or she is entitled to have been paid to him or her.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

TERMS OF EMPLOYMENT

4.1 Employment Period. The Employer agrees to continue the Participant in its
employ, subject to the terms and conditions of this Plan, for the period
commencing on the first date on which a Change in Control occurs during the Term
(the “Change in Control Date”) and ending on the second anniversary of such date
(the “Employment Period”).

4.2 Position and Duties.

(a) During the Employment Period, (A) the Participant’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be commensurate in all material respects with those held,
exercised and assigned immediately preceding the Change in Control Date (or, if
changed at the request of the third party initiating the Change in Control, then
the position, authority, duties and responsibilities in effect immediately prior
to such change) and (B) the Participant’s services shall be performed at the
location where the Participant was employed preceding the Change in Control Date
or any office or location within a twenty mile radius of such location, except
for reasonably required travel on the Employer’s business which is not
materially greater than such travel requirements prior to the Change in Control.

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Participant is entitled, the Participant shall devote
reasonable attention and time during normal business hours to the business and
affairs of the Employer and to discharge the responsibilities assigned to the
Participant. During the Employment Period, Participant may (A) serve on civic or
charitable boards or committees of not-for-profit or similar organizations,
(B) teach, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Participant’s
responsibilities as an employee of the Employer. To the extent that any such
activities have been conducted by the Participant prior to the Change in Control
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Change in Control Date
shall not thereafter be deemed to interfere with the performance of the
Participant’s responsibilities to the Employer.

4.3 Compensation.

(a) Base Salary. During the Employment Period, the Participant shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Participant by the Employer and its affiliated companies in respect of the
ninety (90) day period immediately preceding the Change in Control Date. During
the Employment Period, the Annual Base Salary shall be reviewed no more than
twelve months after the last salary increase awarded to the Participant prior to
the Change in Control Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Participant under the Plan. Annual Base Salary shall not be reduced after
any such increase and the term Annual Base Salary as utilized in the

 

7



--------------------------------------------------------------------------------

Plan shall refer to Annual Base Salary as so increased. As used in this Plan,
the term “affiliated companies” shall include any company controlled by,
controlling or under common control with the Employer.

(b) Annual Bonus. In addition to Annual Base Salary, the Participant shall be
entitled to participate, with respect to each fiscal year ending during the
Employment Period, in the Employer’s annual bonus plan, under terms (including
measures of performance, targets and payout potential) at least as favorable as
the terms under such bonus plan as in effect immediately prior to the Change in
Control Date (or, if changed at the request of the third party initiating the
Change in Control, then the annual bonus plan in effect immediately prior to
such change) (the “Annual Bonus”). Each such Annual Bonus shall be paid within
forty-five (45) days following the end of the fiscal year for which the Annual
Bonus is awarded, unless the Participant shall elect to defer the receipt of
such Annual Bonus.

(c) Incentive, Savings and Retirement Plans. During the Employment Period, the
Participant shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Employer and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Participant with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities or retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Employer and its affiliated companies for the Participant under
such plans, practices, policies and programs as in effect on the Change in
Control Date (or, if changed at the request of the third party initiating the
Change in Control, then such plans, practices, policies and programs as in
effect immediately prior to such change) or if more favorable to the
Participant, those provided generally during the two year Employment Period
following the Change in Control Date to other peer executives of the Company and
its affiliated companies.

(d) Stock Options and Other Equity Grants. During each year of the Employment
Period, the Participant shall receive either (A) stock option grants pursuant to
the Company’s 1997 Incentive Stock Plan, the 1999 Incentive Stock Plan or the
2001 Incentive Stock Plan (or any successor or new plan) for each fiscal year
ending during the Employment Period equal to the highest number and value to
those granted to Participant for the year in which the Change in Control occurs
(the “Stock Option Valuation”), or (B) if such Plan or Plans do not exist, then
an amount in cash equal to the Stock Option Valuation amount, which amount shall
be subject to any vesting schedule and other terms and conditions applicable to
such grants in the year in which the Change in Control occurred. In addition,
during the Employment Period, the Participant shall receive restricted stock
grants pursuant to the Company’s 1997 Incentive Stock Plan or any successor or
new plan for each fiscal year during the Employment Period equal to the highest
number and value to those granted to Participant for the year in which the
Change in Control occurs (the “RSO Valuation”), or (B) if such Plan or Plans do
not exist, then an amount in cash equal to the RSO Valuation amount, which
amount shall be subject to any vesting schedule and other terms and conditions
applicable to such grants in the year in which the Change in Control occurred.

 

8



--------------------------------------------------------------------------------

(e) Welfare Benefit Plans. During the Employment Period, the Participant and/or
the Participant’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Employer and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Employer and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Participant with
benefits which are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Participant on
the Change in Control Date (or, if changed at the request of the third party
initiating the Change in Control, then such plans, practices, policies and
programs as in effect immediately prior to such change) or, if more favorable to
the Participant, those provided generally at any time after the Change in
Control Date to other peer executives of the Company and its affiliated
companies.

(f) Expenses. During the Employment Period, the Participant shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Participant in accordance with the most favorable policies, practices and
procedures of the Employer and its affiliated companies in effect for the
Participant on the Change in Control Date (or, if changed at the request of the
third party initiating the Change in Control, then such policies, practices and
procedures as in effect immediately prior to such change) or, if more favorable
to the Participant, as in effect generally at any time thereafter with respect
to other peer executives of the Company and its affiliated companies.

(g) Fringe Benefits. During the Employment Period, the Participant shall be
entitled to fringe benefits, or cash payments in lieu of such fringe benefits,
in accordance with the most favorable plans, practices, programs and policies of
the Employer and its affiliated companies in effect for the Participant on the
Change in Control Date (or, if changed at the request of the third party
initiating the Change in Control, then such plans, practices, programs and
policies as in effect immediately prior to such change) or, if more favorable to
the Participant, as in effect generally at any time thereafter with respect to
other peer executives of the Employer and its affiliated companies.

(h) Office and Support Staff. During the Employment Period, the Participant
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Participant by the
Employer and its affiliated companies on the Change in Control Date (or, if
changed at the request of the third party initiating the Change in Control, then
such office(s), furnishing, other appointments and assistance as in effect
immediately prior to such change) or, if more favorable to the Participant, as
provided generally at any time thereafter with respect to other peer executives
of the Employer and its affiliated companies.

(i) Vacation. During the Employment Period, the Participant shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Employer and its affiliated companies as in effect for the
Participant on the Change in Control Date (or, if changed at the request of the
third party initiating the Change in Control, then such plans, practices,
programs and policies as in effect immediately prior to such change)

 

9



--------------------------------------------------------------------------------

or, if more favorable to the Participant, as in effect generally at any time
thereafter with respect to other peer executives of the Employer and its
affiliated companies.

(j) Indemnification. The Employer shall indemnify the Participant and hold the
Participant harmless to the fullest extent permitted by applicable law and under
the by-laws of the Employer against and in respect to any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorneys’ fees), losses, and damages resulting from the
Participant’s good faith performance of the Participant’s duties and obligations
with the Employer. This provision is in addition to any other rights of
indemnification the Participant may have pursuant to any indemnification
agreement or other agreement, if any, between the Participant and the Employer.

ARTICLE V

TERMINATION BENEFITS

5.1 Payment of Accrued Compensation. In the event that a Participant’s
employment with his or her Employer is terminated following a Change in Control
during the Term (a) by reason of the Participant’s death, (b) by his or her
Employer for Cause or Disability, or (c) by the Participant without Good Reason,
the Participant shall be entitled to receive and the Company shall pay, his or
her Accrued Compensation and, if such termination is other than by his or her
Employer for Cause, a Pro Rata Bonus.

5.2 Payment in Event of Certain Terminations of Employment. In the event that a
Participant’s employment with his or her Employer is terminated following a
Change in Control during the Term by the Participant or by his or her Employer
for any reason other than as specified in Section 5.1, the Participant shall be
entitled to receive under the Plan, a cash payment equal to the sum of:

(a) his or her Accrued Compensation and Pro Rata Bonus,

(b) his or her Base Amount,

(c) his or her Bonus Amount, and

(d) his or her Benefits Amount.

The amounts provided for in this Sections 5.2 shall be paid in a single lump sum
cash payment within five (5) days after the Participant’s Termination Date (or
earlier, if required by applicable law or later if required by Code Section 409A
or Section 5.7 hereof).

5.3 Mitigation. The Participant shall not be required to mitigate the amount of
any payment provided for in the Plan by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Participant in any subsequent employment.

10



--------------------------------------------------------------------------------

5.4 Termination Pay. The payments and benefits provided for in Section 5.2(a),
(b), (c) and (d) shall reduce the amount of any cash severance or termination
pay payable to the Participant under any other Employer severance or termination
plan, program, policy or practice.

5.5 Vested Benefits. In the event that a Participant’s employment with his or
her Employer is terminated following a Change in Control during the Term by the
Participant or by his or her Employer, the Employer shall pay all Vested
Benefits to a Participant no later than the second Payroll Date following the
Termination Date (or such later date as may be required under Code
Section 409A); provided that any Vested Benefits attributable to a plan, policy
practice, program, contract or agreement shall be payable in accordance with the
terms thereof under which the amounts have accrued.

5.6 Insurance. The Employer shall cover the Participant under directors and
officers liability insurance both during and, while potential liability exists,
after the Termination Date in the same amount and to the same extent as the
Employer covers its other officers or employees.

5.7 Conditions to Payments. Any payments or benefits made or provided pursuant
to this Article V (other than Accrued Compensation) are subject to the
Participant’s:

(a) compliance with the provisions of Article VIII hereof;

(b) delivery to the Company of an executed Confidentiality, Nonsolicitation and
General Release Agreement (the “General Release”), which shall be substantially
in the form attached hereto as Exhibit A (with such changes therein or additions
thereto as needed under then applicable law to give effect to its intent and
purpose) within twenty-one (21) days of presentation thereof by the Company to
the Participant; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Plan (other than Accrued Compensation) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Participant having revoked such General Release, and
any such amounts shall be paid to the Participant within thirty (30) days of the
expiration of such revocation period without the occurrence of a revocation by
the Participant (or such later date as may be required under Section 409A of the
Code). Nevertheless (and regardless of whether the General Release has been
executed by the Participant), upon any termination of Participant’s employment,
Participant shall be entitled to receive any Accrued Compensation, payable
within thirty (30) days after the date of termination or in accordance with the
applicable plan, program or policy. In the event that the Participant dies
before all payments pursuant to this Article V have been paid, all remaining
payments shall be made to the beneficiary specifically designated by the
Participant in writing prior to his death, or, if no such beneficiary was
designated (or the Employer is unable in good faith to determine the beneficiary
designated), to his or her personal representative or estate.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION OF EMPLOYMENT

6.1 Notice of Termination Required. Following a Change in Control, any purported
termination of the Participant’s employment by the Employer shall be
communicated by Notice of Termination to the Participant. For purposes of the
Plan, no such purported termination shall be effective without such Notice of
Termination.

ARTICLE VII

LIMITATION ON PAYMENTS BY THE COMPANY

7.1 Excise Tax Limitation.

(a) Notwithstanding anything contained in the Plan to the contrary, to the
extent that the payments and benefits provided under the Plan and benefits
provided to, or for the benefit of, the Participant under any other Employer
plan or agreement (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Payments shall be reduced (but not below zero) if
and to the extent that a reduction in the Payments would result in the
Participant retaining a larger amount, on an after-tax basis (taking into
account federal, state and local income taxes and the Excise Tax), than if the
Participant received all of the Payments (such reduced amount is hereinafter
referred to as the “Limited Payment Amount”). Unless the Participant shall have
given prior written notice specifying a different order to the Company to
effectuate the Limited Payment Amount, the Company shall reduce or eliminate the
Payments, by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the “Determination” (as hereinafter defined). Any
notice given by the Participant pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Participant’s rights and entitlements to any benefits or
compensation.

(b) An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Plan and the amount of such Limited
Payment Amount shall be made by an accounting firm at the Company’s expense
selected by the Company which is designated as one of the five (5) largest
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and the
Participant within five (5) days of the Termination Date if applicable, or such
other time as requested by the Company or by the Participant (provided the
Participant reasonably believes that any of the Payments may be subject to the
Excise Tax) and if the Accounting Firm determines that no Excise Tax is payable
by the Participant with respect to a Payment or Payments, it shall furnish the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to any such Payment or Payments. Within
ten (10) days of the delivery of the Determination to the Participant, the
Participant shall have the right to dispute the Determination (the “Dispute”).
If there is no

 

12



--------------------------------------------------------------------------------

Dispute, the Determination shall be binding, final and conclusive upon the
Company and the Participant subject to the application of Paragraph 7.1(c)
below.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Participant either have been made or will not be made by the
Company which, in either case, will be inconsistent with the limitations
provided in Section 7.1(a) (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, such Excess Payment shall be deemed for all purposes to be a loan to
the Participant made on the date the Participant received the Excess Payment and
the Participant shall repay the Excess Payment to the Company on demand (but not
less than ten (10) days after written notice is received by the Participant)
together with interest on the Excess Payment at the “Applicable Federal Rate”
(as defined in Section 1274(d) of the Code) from the date of the Participant’s
receipt of such Excess Payment until the date of such repayment. In the event
that it is determined by (i) the Accounting Firm, the Company (which shall
include the position taken by the Company, or together with its consolidated
group, on its federal income tax return) or the IRS, (ii) pursuant to a
determination by a court, or (iii) upon the resolution to the Participant’s
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Participant within ten
(10) days of such determination or resolution together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to the Participant until the date of payment.

ARTICLE VIII

PARTICIPANT COVENANTS

8.1 Confidentiality and Nonsolicitation Agreement. As a condition to receiving
the right to receive any benefits under the Plan, each Participant shall enter
into and comply with a Confidentiality, Nonsolicitation and General Release
Agreement with the Company, substantially in the form of Exhibit A hereto.

ARTICLE IX

SUCCESSORS AND ASSIGNS

9.1 Successors and Assigns.

(a) The Plan shall be binding upon and shall inure to the benefit of the Company
and the Employer. The Company and the Employer shall require any Successor or
Assign to expressly assume and agree to perform the Plan in the same manner and
to the same extent that the Company and/or the Employer would be required to
perform it if no such succession or assignment had taken place.

 

13



--------------------------------------------------------------------------------

(b) Neither the Plan nor any right or interest hereunder shall be assignable or
transferable by the Participant, his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution;
provided, however, that the Plan shall inure to the benefit of and be
enforceable by the Participant’s legal personal representative.

9.2 Sale of Business or Assets. Notwithstanding anything contained in the Plan
to the contrary, if a Participant’s employment with his or her Employer is
terminated in connection with the sale, divestiture or other disposition of any
Subsidiary or division of the Company (or part thereof) such termination shall
not be a termination of employment of the Participant for purposes of the Plan
and the Participant shall not be entitled to benefits from the Company under the
Plan as a result of such sale, divestiture, or other disposition, or as a result
of any subsequent termination of employment, provided that (a) the Participant
is offered employment by the purchaser or acquiror of such Subsidiary or
division (or part thereof) and (b) the Company obtains an agreement from such
purchaser or acquiror to perform the Company’s and/or Employer’s obligations
under the Plan, in the same manner, and to the same extent that the Company
and/or the Employer would be required to perform if no such purchase or
acquisition had taken place. In such circumstances, the purchaser or acquiror
shall be solely responsible for providing any benefits payable under the Plan to
any such Participant.

ARTICLE X

TERM, AMENDMENT AND PLAN TERMINATION

10.1 Term. The Plan shall continue in effect for a period of two (2) years
commencing on the Effective Date and shall be automatically extended for one
(1) year on the first anniversary of the Effective Date and on each anniversary
of the Effective Date thereafter unless the Company shall have delivered a
written notice to each Participant at least ninety (90) days prior to any
extension that the Plan shall not be so extended; provided, however, that if a
Change in Control occurs while the Plan is in effect, the Plan shall not end
prior to the expiration of two (2) years following the Change in Control.

10.2 Amendment and Termination. Subject to Section 10.1, the Plan may be
terminated or amended in any respect by resolution adopted by two-thirds
(2/3) of the members of the Incumbent Board; provided, however, that no such
amendment or termination of the Plan during the Term may be made (a) at the
request of a Third Party, or (b) otherwise in connection with, or in
anticipation of, a Change in Control; and provided, further, however, that the
Plan no longer shall be subject to amendment, change, substitution, deletion,
revocation or termination in any respect whatsoever following a Change in
Control.

10.3 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Board in accordance with Section 10.2.

 

14



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1 Contractual Right. Upon and after a Change in Control, each Participant
shall have a fully vested, non-forfeitable contractual right, enforceable
against the Company, to the benefits provided for under Sections 5.1, 5.2, 5.6
and 5.7 of the Plan upon satisfaction of the applicable conditions specified in
those Sections.

11.2 Employment Status. Prior to a Change in Control, each Eligible Employee
shall continue in his or her status as an employee-at-will and the Plan does not
constitute a contract of employment or impose on the Employer any obligation to
(a) retain the Participant, (b) make any payments upon termination of
employment, (c) change the status of the Participant’s employment or (d) change
any employment policies of the Employer.

11.3 Notice. For the purposes of the Plan, notices and all other communications
provided for in the Plan (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by a nationally recognized overnight delivery service or by certified mail,
return receipt requested, postage prepaid, addressed to the respective addresses
last given by each party to the other, provided that all notices to the Company
and/or the Employer shall be directed to the attention of the Board with a copy
to the Secretary of the Company. All notices and communications shall be deemed
to have been received on the date of delivery thereof or on the third business
day after the sending thereof, except that notice of change of address shall be
effective only upon receipt.

11.4 Non-exclusivity of Rights. Except as provided in Section 5.4, nothing in
the Plan shall prevent or limit the Participant’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company and/or the Employer for which the Participant may qualify, nor
shall anything herein limit or reduce such rights as the Participant may have
under any other agreements with the Company and/or the Employer. Amounts which
are Vested Benefits or which the Participant is otherwise entitled to receive
under any plan or program of the Company and/or the Employer shall be payable in
accordance with such plan or program, except as explicitly modified by the Plan.
No additional compensation provided under any benefit or compensation plans to
the Participant shall be deemed to modify or otherwise affect the terms of the
Plan or any of the Participant’s entitlements hereunder.

11.5 Settlement of Claims. The Company’s obligation to make the payments
provided for in the Plan and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company
and/or Employer may have against the Participant or others.

11.6 Trust. All benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded and the benefits hereunder shall be paid only from the general
assets of the Company; provided, however, notwithstanding anything contained in
the Plan to the contrary, nothing herein shall prevent or prohibit the Company
from establishing a trust or other arrangement for the purpose of providing for
the payment of the benefits payable under the Plan.

 

15



--------------------------------------------------------------------------------

11.7 Waiver or Discharge. No provision of the Plan may be waived or discharged
unless such waiver or discharge is agreed to in writing and signed by the
Participant, the Employer and the Company. No waiver by either the Company, the
Employer or any Participant at any time of any breach by either the Company, the
Employer or any Participant of, or compliance with, any condition or provision
of the Plan to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

11.8 Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THE PLAN SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF; PROVIDED, HOWEVER, THAT IN ANY ACTION
INVOLVING A PARTICIPANT, THE COMPANY AND/OR THE EMPLOYER WITH RESPECT TO ANY
CLAIM OR ASSERTION THAT THE PARTICIPANT’S EMPLOYMENT WAS PROPERLY TERMINATED FOR
CAUSE, THE COMPANY AND/OR THE EMPLOYER HAS THE BURDEN OF PROVING THAT THE
PARTICIPANT’S EMPLOYMENT WAS PROPERLY TERMINATED FOR CAUSE.

11.9 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.

11.10 Legal Fees. Following a Change in Control, the Company shall pay all legal
fees and related expenses (including the costs of experts, evidence and counsel)
incurred by the Participant as they become due as a result of (a) the
Participant’s termination of employment (including all such fees and expenses,
if any, incurred in contesting or disputing any such termination of employment),
or (b) the Participant’s seeking to obtain or enforce any right or benefit
provided by the Plan (including any such fees and expenses incurred in
connection with the Dispute) or by any other plan or arrangement maintained by
the Company and/or Employer under which the Participant is or may be entitled to
receive benefits; provided however, that the circumstances set forth in clauses
(a) and (b) (other than as a result of the Participant’s termination of
employment under circumstances described in Section 2.8(d)) occurred on or after
a Change in Control.

11.11 Forum. Any suit brought under the Plan shall be brought in the appropriate
state or federal court for Tarrant County, Texas.

11.12 Withholding. The Company may withhold from any amounts payable under the
Plan such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

11.13 Code Section 409A. It is intended that the Plan and the Board’s exercise
of authority or discretion hereunder shall comply with the provisions of Code
Section 409A and the treasury regulations relating thereto so as not to subject
a Participant to the payment of interest and tax penalty which may be imposed
under Code Section 409A. In furtherance of this interest,

 

16



--------------------------------------------------------------------------------

to the extent that any regulations or other guidance issued under Code
Section 409A after the Effective Date would result in a Participant being
subject to payment of interest and tax penalty under Code Section 409A, the
Board may amend the Plan, including with respect to the timing of payment of
benefits, in order to avoid the application of Code Section 409A.

 

17



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIDENTIALITY, NONSOLICITATION AND GENERAL

RELEASE AGREEMENT

This Confidentiality, Nonsolicitation and General Release Agreement (this
“Agreement”), dated             , 200     is between RadioShack Corporation, a
Delaware corporation (the “Company”), and                                     
(the “Participant”) (collectively the “Parties”).

NOW THEREFORE, for valuable consideration, the adequacy which is hereby
acknowledged, the Parties agree as follows:

1. Separation of Employment with the Company.

a. Effective             , 200     (the “Termination Date”), Participant is
terminated and separated from his/her position as
                                 of the Company, and Participant thereby
relinquishes and resigns from all officer and director positions, all other
titles, and all authorities with respect to the Company or any affiliated entity
of the Company and shall be deemed terminated and separated from employment with
the Company for all purposes.

b. As consideration to Participant for this Agreement, the Company agrees to pay
Participant his/her Accrued Compensation and Pro Rata Bonus, Base Amount, Bonus
Amount and Benefits Amount in accordance with the Company’s Amended and Restated
Termination Protection Plan Level 1 (the “Plan”); provided, however, Participant
does not exercise his/her right of revocation under Section 6. hereof.

c. This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

2. Covenants Not to Solicit or Interfere.

a. During the period of time equal to twelve (12) months after the Termination
Date, Participant shall not, either directly or indirectly, within the United
States of America or any country of the world in which the Company sells,
imports, exports, assembles, packages or furnishes its products, articles,
parts, supplies, accessories or services or is causing them to be sold,
imported, exported, assembled, packaged or furnished through related entities,
representatives, agents, or otherwise:

 

A-1



--------------------------------------------------------------------------------

i. solicit or induce, or attempt to solicit or induce, any employee of the
Company, current or future, to leave or cease their relationship with the
Company, for any reason whatsoever, or hire any current or future employee of
the Company; or

ii. solicit or attempt to solicit the Company’s existing or prospective
customers to purchase services or products that are competitive with those
manufactured, designed, programmed, serviced, repaired, rented, marketed,
offered for sale and/or under any stage of development by the Company as of the
date of Participant’s separation from the Company. For purposes of this
Agreement, existing customers shall mean those persons or firms that the Company
has made a sale to in the twelve (12) months preceding Participant’s separation
from employment; and prospective customers shall mean those persons or firms
whom the Company has solicited and/or negotiated to sell the Company’s products,
articles, parts, supplies, accessories or services to within the twelve
(12) months preceding Participant’s separation from the Company.

b. Participant acknowledges that the Company conducts its business on an
international level and has customers throughout the United States and many
other countries, and that the geographic restriction on solicitation is
therefore fair and reasonable.

3. Confidential Information.

a. For purposes of this Agreement, “Confidential Information” includes any and
all information and trade secrets, whether written or otherwise, relating to the
Company’s business, property, products, services, operations, sales, prospects,
research, customers, business relationships, business plans and finances.

b. Participant acknowledges that while employed at the Company, Participant has
had access to Confidential Information. Participant further acknowledges that
the Confidential Information is of great value to the Company and that its
improper disclosure will cause the Company to suffer damages, including loss of
profits.

c. Participant shall not at any time or in any manner use, copy, disclose,
divulge, transmit, convey, transfer or otherwise communicate any Confidential
Information to any person or entity, either directly or indirectly, without the
Company’s prior written consent.

d. Participant acknowledges that all of the information described in subsection
(a) above is “Confidential Information,” which is the sole and exclusive
property of the Company. Participant acknowledges that all Confidential
Information was revealed to Participant in trust, based solely upon the
confidential employment relationship then existing between the Company and
Participant. Participant agrees: (1) that all writings or other records
concerning Confidential Information are the sole and exclusive property of the
Company; (2) that all manuals, forms, and supplies furnished to or used by
Participant and all data or information placed thereon by Participant or any
other person are the Company’s sole and exclusive property; (3) that, upon
execution of this Agreement, or upon request of the Company at any time,
Participant shall deliver to the Company all such writings, records, forms,
manuals, and supplies and all copies of such; (4) that Participant will not make
or retain any copies of such for his/her own or personal use, or take the
originals or copies of such from the offices of the Company; and (5) that

 

A-2



--------------------------------------------------------------------------------

Participant will not, at any time, publish, distribute, or deliver any such
writing or records to any other person or entity, or disclose to any person or
entity the contents of such records or writings or any of the Confidential
Information.

e. Participant acknowledges that he/she has not disclosed in the past, and
agrees not to disclose in the future, to the Company any confidential
information or trade secrets of former employers or other entities Participant
has been associated with.

4. Non-Disparagement. Each of Participant and the Company (for purposes hereof,
“the Company” shall mean only (i) the Company by press release or other formally
released announcement and (ii) the executive officers and directors thereof and
not any other employees) agrees not to make any public statements that disparage
the other party, or in the case of the Company, its respective affiliates,
employees, officers, directors, products, articles, parts, supplies, accessories
or services. Notwithstanding the foregoing, statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 3.

5. Injunctive Relief; Damages. Participant acknowledges that any breach of this
Agreement will cause irreparable injury to the Company and that money damages
alone would be inadequate to compensate it. Upon a breach or threatened breach
by Participant of any of this Agreement, the Company shall be entitled to a
temporary restraining order, preliminary injunction, permanent injunction or
other relief restraining Participant from such breach without posting a bond.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies for such breach or threatened breach, including recovery of
damages from Participant.

6. General Release

a. The Participant, for himself/herself, his/her spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Participant, if any (collectively, “Releasers”), knowingly and
voluntarily releases and forever discharges the Company, its affiliates,
subsidiaries, divisions, successors and assigns and the current, future and
former employees, officers, directors, trustees and agents thereof, from any and
all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against the Company, that Participant
has, has ever had or may have as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of:

 

  •   The National Labor Relations Act, as amended;

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

A-3



--------------------------------------------------------------------------------

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Older Workers Benefit Protection Act of 1990;

 

  •   The Worker Adjustment and Retraining Notification Act, as amended;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Family and Medical Leave Act of 1993;

 

  •   The Equal Pay Act;

 

  •   The Texas Labor Code;

 

  •   The Texas Commission on Human Rights Act;

 

  •   The Texas Pay Day Act;

 

  •   Chapter 38 of the Texas Civil Practices and Remedies Code;

 

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  •   Any provisions of the State of Texas or Federal Constitutions; or

 

  •   Any public policy, contract, tort, or common law.

Notwithstanding anything herein to the contrary, this Agreement shall not apply
to: (i) Participant’s rights of indemnification and directors’ and officers’
liability insurance coverage to which he/she was entitled immediately prior to
the Termination Date hereof with regard to his/her service as an officer of the
Company; (ii) Participant’s rights under any tax-qualified pension, claims for
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Company or under COBRA, and benefits which must be
provided to Participant pursuant to the terms of any employee benefit plan of
the Company; (iii) Participant’s rights under the provisions of the Plan which
are intended to survive termination of employment; or (iv) Participant’s rights
as a stockholder. Excluded from this Agreement are any claims which cannot be
waived by law.

b. Participant acknowledges and recites that:

(i) Participant has executed this Agreement knowingly and voluntarily;

(ii) Participant has read and understands this Agreement in its entirety,
including the waiver of rights under the Age Discrimination in Employment Act;

 

A-4



--------------------------------------------------------------------------------

(iii) Participant has been advised and directed orally and in writing (and this
subparagraph (b) constitutes such written direction) to seek legal counsel and
any other advice he/she wishes with respect to the terms of this Agreement
before executing it;

(iv) Participant has sought such counsel, or freely and voluntarily waives the
right to consult with counsel, and Participant has had an opportunity, if he/she
so desires, to discuss with counsel the terms of this Agreement and their
meaning;

(v) Participant enters into this Agreement knowingly and voluntarily, without
duress or reservation of any kind, and after having given the matter full and
careful consideration; and

(vi) Participant has been offered 21 calendar days after receipt of this
Agreement to consider its terms before executing it. If Participant has not
executed this Agreement within 21 days after receipt, this Agreement shall be
unenforceable and null and void.

c. Participant shall have 7 days from the date hereof to revoke this Agreement
by providing written notice of the revocation as set forth in Section 5, below,
in which event this Agreement shall be unenforceable and null and void.

d. 21 DAYS TO SIGN; 7-DAY REVOCATION PERIOD. PARTICIPANT UNDERSTANDS THAT HE/SHE
MAY TAKE UP TO 21 CALENDAR DAYS FROM THE DATE OF RECEIPT OF THIS AGREEMENT TO
CONSIDER THIS AGREEMENT BEFORE SIGNING IT. FULLY UNDERSTANDING PARTICIPANT’S
RIGHT TO TAKE 21 DAYS TO CONSIDER SIGNING THIS AGREEMENT, AND AFTER HAVING
SUFFICIENT TIME TO CONSIDER PARTICIPANT’S OPTIONS, PARTICIPANT HEREBY WAIVES
HIS/HER RIGHT TO TAKE THE FULL 21 DAY PERIOD. PARTICIPANT FURTHER UNDERSTANDS
THAT HE/SHE MAY REVOKE THIS AGREEMENT AT ANY TIME DURING THE SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, AND THAT THIS AGREEMENT SHALL NOT BECOME BINDING UNTIL
THE SEVEN (7) DAY REVOCATION PERIOD HAS PASSED.

e. To revoke this Agreement, Participant must send a written statement of
revocation to:

 

the Company Corporation MS CF5-121 300 RadioShack Circle Fort Worth, TX 76102
Attn: Vice President-Compensation and Benefits

The revocation must be received no later than 5:00 p.m. on the seventh day
following Participant’s execution of this Agreement.

7. Cooperation. Participant agrees to cooperate with the Company, and its
financial and legal advisors, and/or government officials, in any claims,
investigations, administrative proceedings, lawsuits, and other legal, internal
or business matters, as reasonably requested by the Company. Also, to the extent
Participant incurs travel or other expenses with respect to such

 

A-5



--------------------------------------------------------------------------------

activities, the Company will reimburse his/her for such reasonable expenses
documented and approved in accordance with the Company’s then current travel
policy.

8. No Admission. This Agreement shall not in any way be construed as an
admission by the Company of any act of discrimination or other unlawful act
whatsoever against Participant or any other person, and the Company specifically
disclaims any liability to or discrimination against Participant or any other
person on the part of itself, its employees, or its agents.

9. Severability. It is the desire and intent of the Parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible.
Accordingly, if any provision of this Agreement shall prove to be invalid or
unenforceable, the remainder of this Agreement shall not be affected, and in
lieu, a provision as similar in terms as possible shall be added.

10. Entire Agreement. This Agreement, together with the documents incorporated
herein by reference, represents the entire agreement between the parties with
respect to the subject matter hereof and this Agreement may not be modified by
any oral or written agreement unless same is in writing and signed by both
parties.

11. Governing Law. This Agreement shall be governed by the internal laws (and
not the choice of law principles) of the State of Texas, except for the
application of pre-emptive federal law.

12. Survival. Participant’s obligations under this Agreement shall survive the
termination of Participant’s employment and shall thereafter be enforceable
whether or not such termination is later claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed to
Participant.

13. Amendments; Waiver. This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
Parties.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.

 

THE COMPANY: RadioShack Corporation, for itself and its subsidiaries By:  

 

Its:  

 

PARTICIPANT: Name:  

 

 

A-6